UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: MARCH 31, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-158474 SIGNPATH PHARMA INC. (Exact name of Registrant as specified in its charter) Delaware 20-5079533 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1375 California Road Quakertown, PA 18951 (Address of principal executive offices) (215) 538-9996 (Registrant’s telephone number, including Area Code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated file” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesý No APPLICABLE ONLY TO CORPORATE ISSUERS As of May 14, 2015, the company had 14,163,887 shares of the Registrant’s common stock, par value $0.001 per share, were issued and outstanding. SignPath Pharma Inc. Quarterly Report on Form 10-Q Period Ended March 31, 2015 Table of Contents Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements: (unaudited) Condensed Balance Sheets as of March 31, 2015 and December 31, 2014 3 Condensed Statements of Operations for the three months ended March 31, 2015 and 2014 4 Condensed Statements of Cash Flows for the three months ended March 31, 2015 and 2014 5 Notes to Condensed Financial Statements 6-10 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations & Plan of Operations 11-13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.Controls and Procedures 13 PART II.OTHER INFORMATION Item 1.1.Legal Proceedings 13 Item 1.1A. Risk Factors – Not Applicable 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Mine Safety Disclosures 14 Item 5.Other Information 14 Item 6.Exhibits 15-17 SIGNATURES 18 2 SIGNPATH PHARMA, INC. Condensed Balance Sheets (unaudited) ASSETS March 31, December 31, CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Convertible Preferred Stock, 5,000,000 shares authorized, $0.10 par value Series A; 5,000 shares authorized 3,256 shares issued and outstanding, respectively Series B; 3,000 shares authorized 2,146 shares issued andoutstanding, respectively Series C; 6,000 shares authorized 5,001 and 5,001 shares issued andoutstanding, respectively Series D; 6,000 shares authorized 1,265 and 320 shares issued andoutstanding, respectively 32 Common stock; $0.001 par value, 50,000,000 shares authorized; 14,163,887 and 14,123,887 shares issued and outstanding, respectively Accrued dividends Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 SIGNPATH PHARMA, INC. Condensed Statements of Operations (unaudited) For the Three Months Ended, March 31, REVENUES $
